Name: 2013/106/EU: European Council Decision of 11Ã May 2012 on the examination by a conference of representatives of the governments of the Member States of the amendment to the Treaties proposed by the Irish Government in the form of a Protocol on the concerns of the Irish people on the Treaty of Lisbon, to be annexed to the Treaty on European Union and to the Treaty on the Functioning of the European Union, and not to convene a Convention
 Type: Decision
 Subject Matter: European Union law;  Europe;  international affairs
 Date Published: 2013-03-02

 Important legal notice|2013/106/EU: European Council Decision of 11 May 2012 on the examination by a conference of representatives of the governments of the Member States of the amendment to the Treaties proposed by the Irish Government in the form of a Protocol on the concerns of the Irish people on the Treaty of Lisbon, to be annexed to the Treaty on European Union and to the Treaty on the Functioning of the European Union, and not to convene a Convention - Protocol on the concerns of the Irish people on the Treaty of Lisbon Official Journal L 060 , 02/03/2013 P. 0129 - 0139European Council Decisionof 11 May 2012on the examination by a conference of representatives of the governments of the Member States of the amendment to the Treaties proposed by the Irish Government in the form of a Protocol on the concerns of the Irish people on the Treaty of Lisbon, to be annexed to the Treaty on European Union and to the Treaty on the Functioning of the European Union, and not to convene a Convention(2013/106/EU)THE EUROPEAN COUNCIL,Having regard to the Treaty on European Union, and in particular Article 48(3) thereof,Having regard to the proposal for the amendment of the Treaties submitted to the Council by the Irish Government on 20 July 2011 and submitted to the European Council by the Council on 12 October 2011,Having regard to the consent of the European Parliament not to convene a Convention [1],Having regard to the opinion of the European Parliament [2],After notification of the proposal to the national parliaments,Having regard to the opinion of the European Commission [3],Whereas:(1) On 18- 19 June 2009, the Heads of State or Government of the 27 Member States of the European Union, meeting within the European Council, adopted a Decision on the concerns of the Irish people on the Treaty of Lisbon and declared that, at the time of the conclusion of the next accession Treaty, they would set out the provisions of that Decision in a protocol to be annexed, in accordance with their respective constitutional requirements, to the Treaty on European Union (TEU) and the Treaty on the Functioning of the European Union (TFEU).(2) On 20 July 2011, the Irish Government submitted, in accordance with the first sentence of Article 48(2) TEU, a proposal for the amendment of the Treaties in the form of a Protocol on the concerns of the Irish people on the Treaty of Lisbon.(3) On 12 October 2011, in accordance with the third sentence of Article 48(2) TEU, the proposal of the Irish Government was submitted by the Council to the European Council. It was also notified to the national parliaments.(4) At its meeting on 23 October 2011, the European Council decided, in accordance with the first subparagraph of Article 48(3) TEU, to consult the European Parliament and the Commission on the proposed amendments. It also decided, in accordance with the second subparagraph of Article 48(3) TEU, to request the consent of the European Parliament not to convene a Convention given that, in its view, the convening of such Convention was not justified by the extent of the proposed amendments.(5) On 18 April 2012, the European Parliament adopted a favourable opinion on the proposed amendments. It also gave its consent not to convene a Convention on account of this not being justified by the extent of the proposed amendments. On 4 May 2012, the Commission adopted a favourable opinion on the proposed amendments.(6) Therefore, it is appropriate that, in accordance with the second subparagraph of Article 48(3) TEU, the European Council decide that a conference of representatives of the governments of the Member States should examine the amendments proposed by the Irish Government, define the terms of reference of the conference and decide not to convene a Convention,HAS ADOPTED THIS DECISION:Article 1The European Council hereby decides that a conference of representatives of the governments of the Member States shall examine the amendments proposed by the Irish Government in the form of a Protocol on the concerns of the Irish people on the Treaty of Lisbon, to be annexed to the Treaty on European Union and to the Treaty on the Functioning of the European Union, in the wording as attached to this Decision, which will constitute the terms of reference of the said conference. In view of the extent of the proposed amendments, a Convention under Article 48(3) of the Treaty on European Union shall not be convened.Article 2This Decision shall enter into force on the day of its adoption.Done at Brussels, 11 May 2012.For the European CouncilThe PresidentH. van Rompuy[1] Consent of 18 April 2012 (not yet published in the Official Journal).[2] Opinion of 18 April 2012 (not yet published in the Official Journal).[3] Opinion of 4 May 2012 (not yet published in the Official Journal).--------------------------------------------------Protocolon the concerns of the Irish people on the Treaty of LisbonTHE KINGDOM OF BELGIUM,THE REPUBLIC OF BULGARIA,THE CZECH REPUBLIC,THE KINGDOM OF DENMARK,THE FEDERAL REPUBLIC OF GERMANY,THE REPUBLIC OF ESTONIA,IRELAND,THE HELLENIC REPUBLIC,THE KINGDOM OF SPAIN,THE FRENCH REPUBLIC,THE ITALIAN REPUBLIC,THE REPUBLIC OF CYPRUS,THE REPUBLIC OF LATVIA,THE REPUBLIC OF LITHUANIA,THE GRAND DUCHY OF LUXEMBOURG,HUNGARY,MALTA,THE KINGDOM OF THE NETHERLANDS,THE REPUBLIC OF AUSTRIA,THE REPUBLIC OF POLAND,THE PORTUGUESE REPUBLIC,ROMANIA,THE REPUBLIC OF SLOVENIA,THE SLOVAK REPUBLIC,THE REPUBLIC OF FINLAND,THE KINGDOM OF SWEDEN,THE UNITED KINGDOM OF GREAT BRITAIN AND NORTHERN IRELAND,hereinafter referred to as "THE HIGH CONTRACTING PARTIES",RECALLING the Decision of the Heads of State or Government of the 27 Member States of the European Union, meeting within the European Council, on 18- 19 June 2009, on the concerns of the Irish people on the Treaty of Lisbon;RECALLING the declaration of the Heads of State or Government, meeting within the European Council, on 18- 19 June 2009, that they would, at the time of the conclusion of the next Accession Treaty, set out the provisions of that Decision in a Protocol to be attached, in accordance with their respective constitutional requirements, to the Treaty on European Union and the Treaty on the Functioning of the European Union;NOTING the signature by the High Contracting Parties of the Treaty between the High Contracting Parties and the Republic of Croatia concerning the accession of the Republic of Croatia to the European Union;HAVE AGREED UPON the following provisions, which shall be annexed to the Treaty on European Union and to the Treaty on the Functioning of the European Union:TITLE IRIGHT TO LIFE, FAMILY AND EDUCATIONArticle 1Nothing in the Treaty of Lisbon attributing legal status to the Charter of Fundamental Rights of the European Union, or in the provisions of that Treaty in the area of Freedom, Security and Justice affects in any way the scope and applicability of the protection of the right to life in Article 40.3.1, 40.3.2 and 40.3.3, the protection of the family in Article 41 and the protection of the rights in respect of education in Articles 42 and 44.2.4 and 44.2.5 provided by the Constitution of Ireland.TITLE IITAXATIONArticle 2Nothing in the Treaty of Lisbon makes any change of any kind, for any Member State, to the extent or operation of the competence of the European Union in relation to taxation.TITLE IIISECURITY AND DEFENCEArticle 3The Unions action on the international scene is guided by the principles of democracy, the rule of law, the universality and indivisibility of human rights and fundamental freedoms, respect for human dignity, the principles of equality and solidarity, and respect for the principles of the United Nations Charter and international law.The Unions common security and defence policy is an integral part of the common foreign and security policy and provides the Union with an operational capacity to undertake missions outside the Union for peace-keeping, conflict prevention and strengthening international security in accordance with the principles of the United Nations Charter.It does not prejudice the security and defence policy of each Member State, including Ireland, or the obligations of any Member State.The Treaty of Lisbon does not affect or prejudice Irelands traditional policy of military neutrality.It will be for Member States - including Ireland, acting in a spirit of solidarity and without prejudice to its traditional policy of military neutrality - to determine the nature of aid or assistance to be provided to a Member State which is the object of a terrorist attack or the victim of armed aggression on its territory.Any decision to move to a common defence will require a unanimous decision of the European Council. It would be a matter for the Member States, including Ireland, to decide, in accordance with the provisions of the Treaty of Lisbon and with their respective constitutional requirements, whether or not to adopt a common defence.Nothing in this Title affects or prejudices the position or policy of any other Member State on security and defence.It is also a matter for each Member State to decide, in accordance with the provisions of the Treaty of Lisbon and any domestic legal requirements, whether to participate in permanent structured cooperation or the European Defence Agency.The Treaty of Lisbon does not provide for the creation of a European army or for conscription to any military formation.It does not affect the right of Ireland or any other Member State to determine the nature and volume of its defence and security expenditure and the nature of its defence capabilities.It will be a matter for Ireland or any other Member State, to decide, in accordance with any domestic legal requirements, whether or not to participate in any military operation.TITLE IVFINAL PROVISIONSArticle 4This Protocol shall remain open for signature by the High Contracting Parties until 30 June 2012.This Protocol shall be ratified by the High Contracting Parties, and by the Republic of Croatia in the event that this Protocol has not entered into force by the date of accession of the Republic of Croatia to the European Union, in accordance with their respective constitutional requirements. The instruments of ratification shall be deposited with the Government of the Italian Republic.This Protocol shall enter into force if possible on 30 June 2013, provided that all the instruments of ratification have been deposited, or, failing that, on the first day of the month following the deposit of the instrument of ratification by the last Member State to take this step.Article 5This Protocol, drawn up in a single original in the Bulgarian, Czech, Danish, Dutch, English, Estonian, Finnish, French, German, Greek, Hungarian, Irish, Italian, Latvian, Lithuanian, Maltese, Polish, Portuguese, Romanian, Slovak, Slovenian, Spanish and Swedish languages, each text being equally authentic, shall be deposited in the archives of the Government of the Italian Republic, which shall transmit a certified copy to each of the governments of the other Member States.Once the Republic of Croatia has become bound by this Protocol pursuant to Article 2 of the Act concerning the conditions of accession of the Republic of Croatia, the Croatian text of this Protocol, which shall be equally authentic to the texts referred to in the first paragraph, shall also be deposited in the archives of the Government of the Italian Republic, which shall transmit a certified copy to each of the governments of the other Member States.IN WITNESS WHEREOF, the undersigned Plenipotentiaries have signed this Protocol.Ã ¡Ã Ã Ã Ã °Ã ²Ã µÃ ½Ã ¾ Ã ² Ã ÃÃ Ã ºÃ Ã µÃ » Ã ½Ã ° Ã ÃÃ ¸Ã ½Ã °Ã ´Ã µÃ Ã µÃ Ã ¸ Ã Ã ½Ã ¸ Ã ´Ã ²Ã µ Ã Ã ¸Ã »Ã Ã ´Ã ¸ Ã ¸ Ã ´Ã ²Ã °Ã ½Ã °Ã ´Ã µÃ Ã µÃ Ã ° Ã ³Ã ¾Ã ´Ã ¸Ã ½Ã °.Hecho en Bruselas, el trece de junio de dos mil doce.V Bruselu dne tÃ inÃ ¡ctÃ ©ho Ã ervna dva tisÃ ­ce dvanÃ ¡ct.UdfÃ ¦rdiget i Bruxelles den trettende juni to tusind og tolv.Geschehen zu BrÃ ¼ssel am dreizehnten Juni zweitausendzwÃ ¶lf.Kahe tuhande kaheteistkÃ ¼mnenda aasta juunikuu kolmeteistkÃ ¼mnendal pÃ ¤eval BrÃ ¼sselis.Ã Ã ³Ã ¹Ã ½Ã µ Ã Ã Ã ¹Ã  Ã Ã Ã Ã ¾Ã ­Ã »Ã »Ã µÃ , Ã Ã Ã ¹Ã  Ã ´Ã ­Ã ºÃ ± Ã Ã Ã µÃ ¹Ã  ÃÃ ¿Ã Ã ½Ã ¯Ã ¿Ã Ã ´Ã Ã ¿ Ã Ã ¹Ã »Ã ¹Ã ¬Ã ´Ã µÃ  Ã ´Ã Ã ´Ã µÃ ºÃ ±.Done at Brussels on the thirteenth day of June in the year two thousand and twelve.Fait Ã Bruxelles, le treize juin deux mille douze.Arna dhÃ ©anamh sa BhruisÃ ©il, an trÃ ­Ã º lÃ ¡ dÃ ©ag de Mheitheamh an bhliain dhÃ ¡ mhÃ ­le agus a dÃ ³ dhÃ ©ag.Fatto a Bruxelles, addÃ ¬ tredici giugno duemiladodici.BriselÃ , divi tÃ «kstoÃ ¡i divpadsmitÃ  gada trÃ «spadsmitajÃ  jÃ «nijÃ .Priimta du tÃ «kstanÃ iai dvyliktÃ ³ metÃ ³ birÃ ¾elio tryliktÃ dienÃ Briuselyje.Kelt BrÃ ¼sszelben, a kÃ ©tezer-tizenkettedik Ã ©v jÃ ºnius havÃ ¡nak tizenharmadik napjÃ ¡n.MagÃ §mul fi Brussell, fit- tlettax-il jum ta Ã unju tas-sena elfejn u tnax.Gedaan te Brussel, de dertiende juni tweeduizend twaalf.SporzÃ dzono w Brukseli dnia trzynastego czerwca roku dwa tysiÃ ce dwunastego.Feito em Bruxelas, em treze de junho de dois mil e doze.Ã ntocmit la Bruxelles la treisprezece iunie douÃ  mii doisprezece.V Bruseli dÃ a trinÃ ¡steho jÃ ºna dvetisÃ ­cdvanÃ ¡sÃ ¥.V Bruslju, dne trinajstega junija leta dva tisoÃ  dvanajst.Tehty BrysselissÃ ¤ kolmantenatoista pÃ ¤ivÃ ¤nÃ ¤ kesÃ ¤kuuta vuonna kaksituhattakaksitoista.Som skedde i Bryssel den trettonde juni tjugohundratolv.Voor het Koninkrijk BelgiÃ «Pour le Royaume de BelgiqueFÃ ¼r das KÃ ¶nigreich Belgien+++++ TIFF +++++Deze handtekening verbindt eveneens de Vlaamse Gemeenschap, de Franse Gemeenschap, de Duitstalige Gemeenschap, het Vlaamse Gewest, het Waalse Gewest en het Brussels Hoofdstedelijk Gewest.Cette signature engage Ã ©galement la CommunautÃ © franÃ §aise, la CommunautÃ © flamande, la CommunautÃ © germanophone, la RÃ ©gion wallone, la RÃ ©gion flamande et la RÃ ©gion de Bruxelles-Capitale.Diese Unterschrift bindet zugleich die Deutschsprachige Gemeinschaft, die FlÃ ¤mische Gemeinschaft, die FranzÃ ¶sische Gemeinschaft, die Wallonische Region, die FlÃ ¤mische Region und die Region BrÃ ¼ssel-Hauptstadt.Ã Ã ° Ã Ã µÃ ¿Ã Ã ±Ã »Ã ¸Ã ºÃ ° Ã Ã Ã »Ã ³Ã °ÃÃ ¸Ã +++++ TIFF +++++Za Ã eskou republiku+++++ TIFF +++++For Kongeriget Danmark+++++ TIFF +++++FÃ ¼r die Bundesrepublik Deutschland+++++ TIFF +++++Eesti Vabariigi nimel+++++ TIFF +++++Thar cheann Na hÃ ireannFor Ireland+++++ TIFF +++++Ã Ã ¹Ã ± Ã Ã ·Ã ½ Ã Ã »Ã »Ã ·Ã ½Ã ¹Ã ºÃ ® Ã Ã ·Ã ¼Ã ¿Ã ºÃ Ã ±Ã Ã ¯Ã ±+++++ TIFF +++++Por el Reino de EspaÃ ±a+++++ TIFF +++++Pour la RÃ ©publique franÃ §aise+++++ TIFF +++++Per la Repubblica italiana+++++ TIFF +++++Ã Ã ¹Ã ± Ã Ã ·Ã ½ Ã Ã ÃÃ Ã ¹Ã ±Ã ºÃ ® Ã Ã ·Ã ¼Ã ¿Ã ºÃ Ã ±Ã Ã ¯Ã ±+++++ TIFF +++++Latvijas Republikas vÃ rdÃ  +++++ TIFF +++++Lietuvos Respublikos vardu+++++ TIFF +++++Pour le Grand-DuchÃ © de Luxembourg+++++ TIFF +++++MagyarorszÃ ¡g rÃ ©szÃ ©rÃ l+++++ TIFF +++++GÃ §al Malta+++++ TIFF +++++Voor het Koninkrijk der Nederlanden+++++ TIFF +++++FÃ ¼r die Republik Ã sterreich+++++ TIFF +++++W imieniu Rzeczypospolitej Polskiej+++++ TIFF +++++Pela RepÃ ºblica Portuguesa+++++ TIFF +++++Pentru RomÃ ¢nia+++++ TIFF +++++Za Republiko Slovenijo+++++ TIFF +++++Za SlovenskÃ º republiku+++++ TIFF +++++Suomen tasavallan puolestaFÃ ¶r Republiken Finland+++++ TIFF +++++FÃ ¶r Konungariket Sverige+++++ TIFF +++++For the United Kingdom of Great Britain and Northern Ireland+++++ TIFF +++++--------------------------------------------------